             Case 1:17-cv-01533-TSC Document 88 Filed 01/27/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                               )
 HAMED SUFYAN OTHMAN                           )
 ALMAQRAMI, et al.,                            )
                                               )
                 Plaintiffs/Petitioners,       )
                                               )
        v.                                     )         Civil Action No. 1:17-cv-01533-TSC
                                               )
 ANTONY J. BLINKEN, in his official            )
 capacity as Secretary of State, et al., 1     )
                                               )
                 Defendants/Respondents.       )
                                               )

        NOTICE AND UNOPPOSED MOTION TO HOLD CASE IN ABEYANCE

                                             BRIAN BOYNTON
                                             Acting Assistant Attorney General

                                             WILLIAM C. PEACHEY
                                             Director

                                             SAMUEL P. GO
                                             Assistant Director

                                             JOSHUA S. PRESS
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division
                                             Office of Immigration Litigation
                                             District Court Section
                                             P.O. Box 868, Ben Franklin Station
                                             Washington, DC 20044
                                             Phone: (202) 305-0106
                                             Fax: (202) 305-7000
                                             e-Mail: joshua.press@usdoj.gov

Dated: January 27, 2021                      Attorneys for Defendants



   1
        On January 26, 2021, Antony J. Blinken was sworn in as Secretary of State, automatically
substituting for his predecessor, Michael R. Pompeo, pursuant to Federal Rule of Civil Procedure
25(d).
              Case 1:17-cv-01533-TSC Document 88 Filed 01/27/21 Page 2 of 5




        Defendants respectfully provide the following notice of Presidential action directly relevant to

the case at bar. Specifically, Plaintiffs brought this action under the Administrative Procedure Act

(“APA”) challenging the effect of Presidential Proclamation 9645 on the diversity-visa application

process for fiscal year 2017. On January 20, 2021, however, the President signed a Presidential

Proclamation rescinding Executive Order 13780 (Protecting the Nation From Foreign Terrorist Entry

Into the United States), Proclamation 9723 (Maintaining Enhanced Vetting Capabilities and Processes

for Detecting Attempted Entry Into the United States by Terrorists or Other Public-Safety Threats),

Proclamation 9983 (Improving Enhanced Vetting Capabilities and Processes for Detecting Attempted

Entry Into the United States by Terrorists or Other Public-Safety Threats), and, most relevant here,

Proclamation 9645 (Enhancing Vetting Capabilities and Processes for Detecting Attempted Entry

Into the United States by Terrorists or Other Public-Safety Threats). See Presidential Proclamation,

Ending Discriminatory Bans on Entry to the United States, available at https://www.whitehouse.gov/briefing-

room/presidential-actions/2021/01/20/proclamation-ending-discriminatory-bans-on-entry-to-the-

united-states/ (last visited Jan. 26, 2021); see also Rescission of Presidential Proclamation 9645 and

9983,    available   at   https://travel.state.gov/content/travel/en/News/visas-news/rescission-of-

presidential-proclamations-9645-and-9983.html.

        More specifically, the Proclamation’s section 2, titled “Resumption of Visa Processing and

Clearing the Backlog of Cases in Waiver Processing,” states:

    (b) Within 45 days of the date of this proclamation, the Secretary of State shall provide to the

        President a report that includes the following elements:

        ….

        ii.       A proposal to ensure that individuals whose immigrant visa applications were denied

                  on the basis of the suspension and restriction on entry imposed by Proclamation 9645

                                                    1
           Case 1:17-cv-01533-TSC Document 88 Filed 01/27/21 Page 3 of 5




                   or 9983 may have their applications reconsidered. This proposal shall consider

                   whether to reopen immigrant visa applications that were denied due to the suspension

                   and restriction on entry imposed by Proclamation 9645 or 9983, whether it is necessary

                   to charge an additional fee to process those visa applications, and development of a

                   plan for the Department of State to expedite consideration of those visa applications.

        iii.       A plan to ensure that visa applicants are not prejudiced as a result of a previous visa

                   denial due to the suspension and restriction on entry imposed by Proclamation 9645

                   or 9983 if they choose to re-apply for a visa.

Id.

        Based on this development, Defendants move the Court to stay proceedings in this action for

ninety (90) days while the United States Department of State implements section 2 of the January 20th

Proclamation. This will allow for Defendants to provide the President with the requested report

outlined in section 2 that may impact the resolution of this litigation. Counsel for Plaintiffs have been

contacted and stated that they do not oppose this motion. In support of this joint request, the parties

state the following:

        (1) This is the Defendants’ first request for a stay.

        (2) The Defendants are currently implementing the January 20th Proclamation and will submit

               a report to the President by March 6, 2021.

        (3) On January 21, 25, and 27, 2021, counsel for the parties discussed this issue telephonically

               and via electronic mail, and agreed that a stay extending until April 27, 2021 would be

               appropriate.

        (4) Further, the additional time will permit the parties to continue to explore the possibility of

               an alternative resolution to this matter.

                                                       2
          Case 1:17-cv-01533-TSC Document 88 Filed 01/27/21 Page 4 of 5




       (5) This request is not for the purpose of undue delay, and a stay will not prejudice either side.

Good cause, therefore, exists for Defendants’ unopposed request. Accordingly, Defendants request

that the Court hold the case in abeyance until April 27, 2021.

                                                        Respectfully submitted,

                                                          /s/ Joshua S. Press
 BRIAN M. BOYNTON                                        JOSHUA S. PRESS
 Acting Assistant Attorney General                       Senior Litigation Counsel
                                                         United States Department of Justice
 WILLIAM C. PEACHEY                                      Civil Division
 Director                                                Office of Immigration Litigation
                                                         District Court Section
 SAMUEL P. GO                                            P.O. Box 868, Ben Franklin Station
 Assistant Director                                      Washington, DC 20044
                                                         Phone: (202) 305-0106
                                                         e-Mail: joshua.press@usdoj.gov

 Dated: January 27, 2021                                 Attorneys for Defendants




                                                   3
          Case 1:17-cv-01533-TSC Document 88 Filed 01/27/21 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2021, I electronically filed the foregoing document with

the Clerk of the Court by using the CM/ECF system, which will provide electronic notice and an

electronic link to this document to all attorneys of record.


                                    By: /s/ Joshua S. Press
                                        JOSHUA S. PRESS
                                        Senior Litigation Counsel
                                        United States Department of Justice
                                        Civil Division




                                                   4
